MEMORANDUM.
Plaintiff filed his petition in the Circuit Court for Marion County pursuant to ORS 138.510, et seq., seek*634ing post-conviction relief. The trial court found adversely to plaintiff’s claim and plaintiff appeals. Respondent moves that the appeal he dismissed as permitted by ORS 138.660. That section enables this court to dismiss a post-conviction appeal “without oral argument or submission of briefs if [this court] finds that no substantial question of law is presented by the appeal.”
We have examined the record in this proceeding and find that no substantial question of law is involved.' The appeal is dismissed.